                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division


LESTER ROBINSON,

       Plaintiff,

V.                                                                   Civil Action No.3;18CV391

CAPT. ALLEN,et aL,

       Defendants.

                                  MEMORANDUM OPINION


       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that
a person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). Plaintiffs current allegations
fail to provide each defendant with fair notice of the facts and legal basis upon which his or her
liability rests. Accordingly, by Memorandum Order entered on November 28, 2018, the Court
directed Plaintiffto submit a particularized complaint within fourteen(14)days ofthe date ofentry
thereof. The Court warned Plaintiff that the failure to submit the particularized complaint would

result in the dismissal of the action.

        More than fourteen (14) days have elapsed since the entry of the November 28, 2018
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond to

the November 28, 2018 Memorandum Order. Accordingly, the action will be dismissed without
prejudice.

        An appropriate order will accompany this Memorandum Opinion.
Date: ^1              2J^I^
Richmond, Virginia (/                         Isf
                              John A. Gibney, Jr.
                              United States DistrK5t Juc
